DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the claims filed 07/29/2020 has been entered. Claim(s) 8-13 and 18-19 is/are currently amended. Claim(s) 17 and 20 has/have been canceled. New claim(s) 21 and 22 has/have been added. Claim(s) 1-16, 18-19 and 21-22 is/are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0167339 A1 (Gilad).
Regarding claim 1, Gilad teaches a device comprising: an orally-administrable capsule (Fig. 1, in vivo sensing device 10); and a tissue capture device coupled to the orally-administrable capsule, the tissue capture device configured to connect to gastrointestinal tissue within a body (Fig. 1, anchors 30), wherein the tissue capture device is configured to detach from the orally-administrable capsule after the tissue capture device connects to the gastrointestinal tissue (¶ [0031] where anchors 30 are formed of a biodegradable material, such that the anchors "detach" after they have sufficiently dissolved or degraded, e.g., Fig. 1C).
Regarding claim 2, Gilad teaches the tissue capture device includes a plurality of fasteners configured to connect the tissue capture device to the gastrointestinal tissue (Fig. 1, anchors 30).
Regarding claim 8, Gilad teaches the tissue capture device is further configured to facilitate deployment of a drug (¶ [0043] where an anchor may include or contain a compound such as for example a drug that may be injected into or brought into contact with an endoluminal tissue in the area where the in vivo device is immobilized). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0053928 A1 (Gat). 
Regarding claim 1, Gat teaches an orally-administrable capsule (in vivo device 40); and a tissue capture device coupled to the orally-administrable capsule (detachable head 12), the tissue capture device configured to connect to gastrointestinal tissue within a body (Fig. 5; ¶ [0059] where detachable head 12 includes means 18 for docking the head to the GI tract walls), wherein the tissue capture device is configured to detach from the orally-administrable capsule (¶ [0059]). Gat does not expressly disclose the order in which the attachment to tissue and detachment from the capsule occurs, and therefore does not expressly teach the tissue capture device detaches from the orally-administrable capsule after the tissue capture device connects to the gastrointestinal tissue. However, Gat discloses the tissue capture device is attached at a desired location, and discloses the means for steering the device to this location are provided in the capsule (e.g., Fig. 4, permanent magnet assembly 15 for interacting with external magnetic fields for steering the device). Therefore, one of ordinary skill in the art would recognize that detaching from the capsule prior to attachment to tissue would increase the likelihood that the tissue capture device is not attached at the desired location (as it is uncoupled from the steering mechanism). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gat with the tissue capture device being configured to detach from the orally-administrable capsule after the tissue capture device connects to the gastrointestinal tissue in order to ensure the tissue capture device is attached at the desired location. 
Regarding claim 2, Gat as modified teaches/suggests the tissue capture device includes a plurality of fasteners configured to connect the tissue capture device to the gastrointestinal tissue (¶ [0060] where the means 18 for docking detachable head 12 may be a plurality of anchors).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gat in view of US 2005/0283141 A1 (Giovannoli).
Regarding claims 3-4, Gat as modified teaches/suggests the limitations of claim 2, as discussed above, but does not teach each fastener of the plurality of fasteners is pointed inwardly from a first surface of the tissue capture device, or each fastener of the plurality of fasteners is disposed at an angle ranging between thirty degrees and eighty degrees with respect to an axis that is perpendicular to the first surface. However, Gat does disclose other docking mechanisms may be utilized, including suction (¶ [0060]).
Giovannoli teaches/suggests a tissue capture device (punch 23) comprising suction means for drawing tissue into said capture device (¶ [0056]); and a plurality of fasteners configured to retain the tissue (barbs 44 situated inside the punch 23 to engage and retain the tissue), wherein each fastener of the plurality of fasteners is pointed inwardly from a first surface of the tissue capture device (i.e., the entrance of the device at edge 24) and is disposed at an angle ranging between thirty degrees and eighty degrees with respect to an axis that is perpendicular to the first surface (e.g., Fig. 7, where barbs point inwardly from edge 24 at about a 45 degree angle relative to said surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gat each fastener of the plurality of fasteners being pointed inwardly from a first surface of the tissue capture device, wherein each fastener of the plurality of fasteners is disposed at an angle ranging between thirty degrees and eighty degrees with respect to an axis that is perpendicular to the first surface as taught/suggested by Giovannoli in order to predictably retain tissue (Giovannoli, ¶ [0056]) for maintaining the tissue capture device in a desired position. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gat in view of US 6,689,056 B1 (Kilcoyne).
Regarding claims 5-6, Gat as modified teaches the limitations of claim 2, as discussed above, but does not teach the tissue capture device defines a receiving portion; the plurality of fasteners is disposed proximate to the receiving portion; and the receiving portion has a diameter ranging from 3 millimeters to 7 millimeters or 4 millimeters to 6 millimeters. However, Gat does disclose other docking mechanisms may be utilized, including suction (¶ [0060]). 
Kilcoyne teaches and/or suggests a capsule comprising a tissue capture device defining a receiving portion (attachment cavity 124) having a diameter ranging from 4-6 millimeters (col. 14, lines 39-51); and a plurality of fasteners disposed proximate to the receiving portion (pin 164; col. 11, lines 26-42, where multiple pins may be provided). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gat with the tissue capture device defining a receiving portion having a diameter ranging from 4 millimeters to 6 millimeters, wherein the plurality of fasteners are disposed proximate to the receiving portion as taught and/or suggested by Kilcoyne as a simple substitution of one suitable means/mechanism for maintaining a tissue capture device at a desired location for another to yield no more than predictable results. See MPEP 2143(I)(B).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gat in view of Gilad. 
Regarding claim 7, Gat as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the tissue capture device includes a biometric sensor. 
Gilad teaches and/or suggests a similar device disclosing it may be beneficial to provide continuous sensing at a desired location, in addition to and/or in place of providing a therapeutic treatment (e.g., ¶ [0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gat with the tissue capture device alternatively or additionally including a biometric sensor as taught and/or suggested by Gilad in order to enable continuous sensing/monitoring of the in vivo site being treated (Gilad, ¶ [0002]). 
Regarding claim 8, Gat as modified teaches and/or suggests the limitations of claim 1, as discussed above, but does not teach the tissue capture device is further configured to facilitate deployment of a drug. However, Gat does suggest an in vivo device comprising means for administering medication to within the GI tract (e.g., ¶ [0035]). 
Gilad teaches and/or suggests a similar device disclosing it may be beneficial to deliver a drug at a desired location in the GI tract (e.g., ¶ [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gat with the tissue capture device being further configured to facilitate deployment of a drug as taught/suggested by Gilad in order to facilitate providing additional treatment at the desired location (Gilad, ¶ [0002]). 


Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gat in view of Gilad as applied to claim(s) above, and further in view of US 2013/0164373 A1 (Imran).
Regarding claim 9, Gat as modified teaches/suggests the limitations of claim 8, as discussed above, but does not expressly teach a catheter configured to release the drug. 
Imran teaches/suggests a device comprising an orally-administrable capsule and a catheter configured to release a drug while the capsule is anchored at a desired position (¶ [0081] needle lumen 40 through which medication is delivered). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gat with a catheter configured to release the drug as taught and/or suggested by Imran as a simple substitution of one known means/method for releasing a compound such as a drug at a specific location within the GI tract for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 21, Gat as modified teaches/suggests the limitations of claim 8 as discussed above. Gilad (or Gat as modified thereby) does not expressly teach the drug is a sustained release drug. However, the recitation that the drug is a sustained released drug does not result in a structural difference in the claimed invention, and at best, appears directed to an intended use of the claimed device (e.g., a type of drug that may be delivered by the claimed device). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Gilad is not limited as to the types of compositions that may be injected/brought into contact with tissue, and is therefore understood to be capable of delivering sustained released drugs. Alternatively/Additionally, Imran teaches/suggests a comparable system configured to deliver a sustained release drug (¶ [0008] composition configured to produce a long-term release). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gat with the drug comprising a sustained release drug as taught and/or suggested by Imran as a simple substitution of one known type of suitable drug for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 5-6, 10-13, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad in view of Kilcoyne and US 2014/0187999 (Tearney).
Regarding claims 5-6 and 10-11, Gilad teaches the limitations of claims 1 and 2, as discussed above, and further discloses the device comprises control circuitry configured to connect the tissue capture device to gastrointestinal tissue within a body said tissue capture device at a selected time (¶ [0030] where a fuse 34 may be activated in response to a signal from for example receiver/transmitter 42, that may be received for example by transceiver 13, and processed by processor 20 and/or ¶ [0015] controlling the movement of/holding a sensing device in an in vivo site in response to a signal that activates an immobilization unit or in response to another condition or event, such as for example the passage of time). Gilad does not teach the tissue capture device defines a receiving portion; the plurality of fasteners is disposed proximate to the receiving portion; the receiving portion has a diameter ranging from 3 millimeters to 7 millimeters or 4 millimeters to 6 millimeters, or the device further comprises a chamber within the orally-administrable capsule, the chamber being configured to draw gastrointestinal tissue towards the plurality of fasteners when a fluid pressure of the chamber is modified and an actuator configured to cause the modification of the fluid pressure of the chamber, wherein the control circuitry is coupled to the actuator, the control circuitry being configured to trigger the actuator to cause the increase of the fluid pressure of the chamber at the selected time.
Kilcoyne teaches/suggests a sensor deployment device comprising a capsule (Fig. 7, monitor 18); a tissue capture device coupled to the capsule, the tissue capture device defining a receiving portion (attachment cavity 124) having a diameter ranging from 4-6 millimeters (col. 14, lines 39-51), the tissue capture device including at a plurality of fasteners disposed proximate to the receiving portion for connecting the tissue capture device to gastrointestinal tissue within a body (Fig. 7, pin 164; col. 11, lines 26-42, where the fasteners may comprise one or more sutures, clips, staples, tacks, pins, hooks, barbs, or other securing structures); and a chamber configured to draw gastrointestinal tissue towards the fastener(s) when a fluid pressure of the chamber is modified (col. 12, lines 47-59, where a vacuum is applied through the lumen 146 to draw mucosa or other tissue into the attachment cavity 124). 
Tearney teaches/suggests a device comprising: an orally-administrable capsule (Fig. 9); a chamber within the orally-administrable capsule, the chamber being configured to draw gastrointestinal tissue towards the plurality of fasteners when a fluid pressure of the chamber is increased (Fig. 9, plunger mechanism 900; ¶ [0058] where plunger mechanism 900 generates suction 910 and draws tissue into the capsule); an actuator configured to cause an increase of the fluid pressure of the chamber (¶ [0058] a pulley, a spring, onboard motors, or a combination of these three mechanisms for controlling the plunger mechanism); and control circuitry coupled to the actuator, the control circuitry being configured to trigger the actuator to cause the increase of the fluid pressure of the chamber (¶ [0056] onboard microcontroller 820 to control these motor(s), etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilad with a chamber within the capsule, said chamber being configured to draw gastrointestinal tissue into a receiving portion and towards the plurality of fasteners of the tissue capture device when a fluid pressure of the chamber is modified, an actuator configured to cause the modification of the fluid pressure of the chamber, and the control circuitry being coupled to the actuator and configured to trigger the actuator to cause the modification of the fluid pressure of the chamber at the selected time as taught and/or suggested by Kilcoyne and Tearney in order to reliably connect the tissue capture device to gastrointestinal tissue for controlling movement of/immobilizing the capsule at a desired time/position. 
Regarding claims 12-13 and 15-16, Gilad teaches/suggests a device comprising: 
an orally-administrable capsule (Fig. 1, in vivo sensing device 10); 
a tissue capture device coupled to the orally-administrable capsule, the tissue capture device including a plurality of fasteners for connecting the tissue capture device to gastrointestinal tissue within a body (Fig. 1, immobilization unit 22 including anchors 30); and
control circuitry configured to connect the tissue capture device to gastrointestinal tissue within a body said tissue capture device at a selected time (¶ [0030] where a fuse 34 may be activated in response to a signal from for example receiver/transmitter 42, that may be received for example by transceiver 13, and processed by processor 20 and/or ¶ [0015] controlling the movement of/holding a sensing device in an in vivo site in response to a signal that activates an immobilization unit or in response to another condition or event, such as for example the passage of time). 
Gilad does not teach the device further comprises a chamber within the orally-administrable capsule, the chamber being configured to draw gastrointestinal tissue towards the plurality of fasteners when a fluid pressure of the chamber is modified and an actuator configured to cause the modification of the fluid pressure of the chamber, wherein the control circuitry is coupled to the actuator, the control circuitry being configured to trigger the actuator to cause the increase of the fluid pressure of the chamber at the selected time. 
Kilcoyne teaches/suggests a sensor deployment device comprising a capsule (Fig. 7, monitor 18); a tissue capture device coupled to the capsule, the tissue capture device defining a receiving portion (attachment cavity 124) having a diameter ranging from 4-6 millimeters (col. 14, lines 39-51), the tissue capture device including at a plurality of fasteners disposed proximate to the receiving portion for connecting the tissue capture device to gastrointestinal tissue within a body (Fig. 7, pin 164; col. 11, lines 26-42, where the fasteners may comprise one or more sutures, clips, staples, tacks, pins, hooks, barbs, or other securing structures); and a chamber configured to draw gastrointestinal tissue towards the fastener(s) when a fluid pressure of the chamber is modified (col. 12, lines 47-59, where a vacuum is applied through the lumen 146 to draw mucosa or other tissue into the attachment cavity 124). 
Tearney teaches/suggests a device comprising: an orally-administrable capsule (Fig. 9); a chamber within the orally-administrable capsule, the chamber being configured to draw gastrointestinal tissue towards the plurality of fasteners when a fluid pressure of the chamber is increased (Fig. 9, plunger mechanism 900; ¶ [0058] where plunger mechanism 900 generates suction 910 and draws tissue into the capsule); an actuator configured to cause an increase of the fluid pressure of the chamber (¶ [0058] a pulley, a spring, onboard motors, or a combination of these three mechanisms for controlling the plunger mechanism); and control circuitry coupled to the actuator, the control circuitry being configured to trigger the actuator to cause the increase of the fluid pressure of the chamber (¶ [0056] onboard microcontroller 820 to control these motor(s), etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilad with a chamber within the capsule, said chamber being configured to draw gastrointestinal tissue into a receiving portion and towards the plurality of fasteners of the tissue capture device when a fluid pressure of the chamber is modified, an actuator configured to cause the modification of the fluid pressure of the chamber, and the control circuitry being coupled to the actuator and configured to trigger the actuator to cause the modification of the fluid pressure of the chamber at the selected time as taught and/or suggested by Kilcoyne and Tearney in order to reliably connect the tissue capture device to gastrointestinal tissue for controlling movement of/immobilizing the capsule at a desired time/position. 
Regarding claim 18, Gilad as modified teaches the tissue capture device is further configured to facilitate deployment of a drug (¶ [0043] where an anchor may include or contain a compound such as for example a drug that may be injected into or brought into contact with an endoluminal tissue in the area where the in vivo device is immobilized). 

Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad in view of Imran.
Regarding claim 9, Gilad teaches the limitations of claim 8, as discussed above, but does not expressly teach a catheter configured to release the drug. 
Imran teaches/suggests a device comprising an orally-administrable capsule and a catheter configured to release a drug while the capsule is anchored at a desired position (¶ [0081] needle lumen 40 through which medication is delivered). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilad with a catheter configured to release the drug as taught and/or suggested by Imran as a simple substitution of one known means/method for releasing a compound such as a drug at a specific location within the GI tract for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 21, Gilad teaches the limitations of claim 8 as discussed above. Gilad does not expressly teach the drug is a sustained release drug. However, the recitation that the drug is a sustained released drug does not result in a structural difference in the claimed invention, and at best, appears directed to an intended use of the claimed device (e.g., a type of drug that may be delivered by the claimed device). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Gilad is not limited as to the types of compositions that may be injected/brought into contact with tissue, and is therefore understood to be capable of delivering sustained released drugs. Alternatively/Additionally, Imran teaches and/or suggests a comparable system configured to deliver a sustained release drug (¶ [0008] composition configured to produce a long-term release). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilad with the drug comprising a sustained release drug as taught/suggested by Imran as a simple substitution of one known type of suitable drug for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad in view of Kilcoyne and Tearney as applied to claim(s) 12 above, and further in view of Giovannoli.
Regarding claim 14, Gilad as modified teaches/suggests the limitations of claim 12, as discussed above, but does not teach each fastener of the plurality of fasteners is disposed at an angle ranging between thirty degrees and eighty degrees with respect to an axis that is perpendicular to a top surface of the tissue capture device. 
Giovannoli teaches/suggests a tissue capture device (punch 23) comprising suction means for drawing tissue into said capture device (¶ [0056]); and a plurality of fasteners configured to retain the tissue (barbs 44 situated inside the punch 23 to engage and retain the tissue), wherein each fastener of the plurality of fasteners is pointed inwardly from a first surface of the tissue capture device (i.e., the entrance of the device at edge 24) and is disposed at an angle ranging between thirty degrees and eighty degrees with respect to an axis that is perpendicular to the first surface (e.g., Fig. 7, where barbs point inwardly from edge 24 at about a 45 degree angle relative to said surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilad with each fastener of the plurality of fasteners being pointed inwardly from a first surface of the tissue capture device, wherein each fastener of the plurality of fasteners is disposed at an angle ranging between thirty degrees and eighty degrees with respect to an axis that is perpendicular to the first surface as taught/suggested by Giovannoli in order to predictably retain tissue (Giovannoli, ¶ [0056]) for maintaining the tissue capture device in a desired position. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad in view of Kilcoyne and Tearney as applied to claim(s) 18 above, and further in view of Imran.
Regarding claim 19, Gilad as modified teaches/suggests the limitations of claim 18, as discussed above, but does not expressly teach a catheter configured to release the drug. 
Imran teaches/suggests a device comprising an orally-administrable capsule and a catheter configured to release a drug while the capsule is anchored at a desired position (¶ [0081] needle lumen 40 through which medication is delivered). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilad with a catheter configured to release the drug as taught and/or suggested by Imran as a simple substitution of one known means/method for releasing a compound such as a drug at a specific location within the GI tract for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilad in view of Kilcoyne and Tearney as applied to claim(s) 18 above, and further in view of US 2012/0277696 A1 (Gonzalez-Zugasti).
Regarding claim 22, Gilad as modified teaches/suggests the limitations of claim 12, as discussed above, but does not teach the chamber is vacuum sealed and comprises an internal pressure less than an ambient pressure of the orally-administrable capsule. 
Gonzalez-Zugasti teaches/suggests a device comprising a chamber that is vacuum sealed and comprises an internal pressure less than an ambient pressure, said chamber acting as a vacuum source for collecting a sample (¶ [0075] where a relatively low pressure is maintained in the vacuum source 156 in the form of a sealed vacuum chamber until controllably opened to cause flow into the storage chamber 140). Gonzalez-Zugasti expressly discloses the above chamber may be used as an alternative to actuating a vacuum source such as a plunger (¶ [0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gilad with the chamber being vacuum sealed and comprising an internal pressure less than an ambient pressure of the orally-administrable capsule as taught/suggested by Gonzalez-Zugasti as a simple substitution of one known means/method for generating a vacuum/suction to draw tissue into the device for another to yield no more than predictable results. See MPEP 2143(I)(B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-4, 7 and 10-14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and/or 8 of U.S. Patent No. 10,219,748. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of US 10,219,748 anticipates each limitation of claims 1-4, 7 and 10-14 of the present application. 

Claim(s) 5-6 and 15-16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and/or 8 of U.S. Patent No. 10,219,748 in view of Kilcoyne. 
Claims 1 and 8 of US 10,219,748 anticipates each limitation of claims 5-6 and 15-16 of the present application, with the exception of the tissue capture device defining a receiving portion; the plurality of fasteners is disposed proximate to the receiving portion; and the receiving portion has a diameter ranging from 3 millimeters to 7 millimeters. However, as discussed with respect to the prior art rejections of record above, Kilcoyne teaches/suggests these limitations, such that it would have been obvious to modify claims 1 and 8 of US 10,219,748 with these features in order to provide an appropriately sized portion for receiving tissue for attachment thereto. 

Claim(s) 8-9, 18-19 and 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and/or 8 of U.S. Patent No. 10,219,748 in view of Gilad and/or Imran. 
Claims 1 and 8 of US 10,219,748 anticipates each limitation of claims 8-9, 18-19 and 21 of the present application, with the exception of the tissue capture device is further configured to facilitate deployment of a drug, or a catheter for deploying said drug. However, as discussed with respect to the prior art rejections of record above, Gilad and/or Imran teach and/or suggest these limitations, such that it would have been obvious to modify claims 1 and 8 of US 10,219,748 with these features in order to enable the device to provide multiple functions, such as sensing and treating, as Gilad discloses may be beneficial. 

Claim(s) 22 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and/or 8 of U.S. Patent No. 10,219,748 in view of Gonzalez-Zugasti. 

Claims 1 and 8 of US 10,219,748 anticipates each limitation of claim 22 of the present application, with the exception of the chamber is vacuum sealed and comprises an internal pressure less than an ambient pressure of the orally-administrable capsule. However, as discussed with respect to the prior art rejections of record above, Gonzalez-Zugasti teaches and/or suggests this limitation, such that it would have been obvious to modify claims 1 and 8 of US 10,219,748 with this features in order to generate a vacuum/suction to draw tissue into the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571)270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tse Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791